DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 15/485,566, now patent number 10796289.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10796289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerin (2016/0055477).

Guerin discloses:

As per claim 1, a server, comprising: a processor; and 5a memory to store instructions which when executed by the processor cause the processor to, obtain, from a mobile device, information indicating a content, sender information about a sender for a printing of the content and delivery of the printed content, and receiver information about a receiver of the printed content; 10perform a conversion of the content into printable data of the content; perform a process to print and deliver a printed content to the receiver according to a printing of the printable data to the printed content and a delivery of the printed content to the receiver.  (para.45 and 52—mobile device enables payment for printer; printer provides delivery options, including e-mail)

As per claims 2 and 9, 15
wherein the processor is to, generate print information indicating a file corresponding to the printable data, the sender information and the receiver information; and the process to print and deliver the printed content is based upon the print information.  (para.45 and 52—mobile device enables payment for printer; printer provides delivery options, including e-mail)

As per claims 3 and 10, wherein the process to print and deliver the printed content includes transmission of the print information and the printable data to other server.  (para.45 and 52—mobile device enables payment for printer; printer provides delivery options, including e-mail)

As per claims 4 and 11, wherein the printable data is in a format corresponding to the other server.  (para.45 and 52—format corresponds to server)

As per claim 5 and 12, wherein the processor is to, before the conversion of the content into the printable data, cause a transmission, 30to the mobile device, of cost information indicating at least a cost of the printing of the 19printed content or the delivery of the printed content to the receiver, to obtain payment information from the mobile device in response to the cost information.  (para.48-49—cost and payment information)

As per claims 6 and 13, wherein the transmission, to the mobile 5device, of the cost information, includes generation of display screen information indicating the cost information and transmitting the display screen information to the mobile device to display a screen image to obtain the payment information.   (para.48-49—cost and payment information)

As per claims 7 and 14, wherein to obtain, from the mobile device, 10the payment information, the processor is to cause generation of display screen information for input of the sender and receiver information, and for input of the payment information, resulting from a selection of the cost information, and transmitting the display screen information to the mobile device to display a screen image to obtain the payment information.   (para.48-49—cost and payment information)

As per claim 8, a non-transitory computer-readable recording medium having recorded thereon instructions which when executed by a processor cause the processor to: generate a display screen on a mobile device for a selection of a content from a list of contents; 20generate a display screen on the mobile device for a selection of a printing of the content to a printed content and delivery of the printed content to a receiver; cause the mobile device to transmit to a server information indicating the content, sender information about a sender for the printing and delivery of the printed content, and receiver information about the receiver of the printed content; 25cause the server to perform a conversion of the content into printable data of the content; cause the server to perform a process to print and deliver a printed content to the receiver according to a printing of the printable data to the printed content and a delivery of the printed content to the receiver.  (para.45 and 52—mobile device enables payment for printer; printer provides delivery options, including e-mail)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 20150124278 and 9706331 disclose mobile information processing.
The closest NPL is The Transition to Cloud-Based Student Printing
M Bauer, A Chen - Proceedings of the 2016 ACM SIGUCCS Annual …, 2016 - dl.acm.org.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691